— Order unanimously reversed on the law, without costs, and defendant’s motion granted. Memorandum: Special Term erred in denying defendant’s motion for summary judgment dismissing plaintiff’s complaint. It is undisputed that plaintiff was not hired by defendant pursuant to a written contract. He was an at-will employee and we find nothing in the employee handbook to alter this relationship. "An employer has the right to terminate employment at will at any time and for any reason or for no reason, except as that right may have been limited by express agreement with the employee or in a collective bargaining agreement of which the employee is a beneficiary (Murphy v American Home Prods. Corp., 58 NY2d 293; Weiner v McGrawHill, Inc., 57 NY2d 458; Parker v Borock, 5 NY2d 156)” (O’Connor v Eastman Kodak Co., 65 NY2d 724, 725). (Appeal from order of Supreme Court, Erie County, Kane, J. — summary judgment.) Present — Doerr, J. P., Denman, Green, Pine and Lawton, JJ.